DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 25, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24, 25, 30, and 31, the claimed “processing setting” is vague and it is unclear what is being processing and what type of processing is being performed, therefore the claim is indefinite. For purposes of a potential prior art rejection image, the processing is interpreted to be image processing such as random deformation or blurring that is performed on a region of biometric image information.
Note: no prior art rejection has been presented yet for these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13-15, 18, 20-23, 26-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2013/0259322 A1) in view of Raducan et al. (US Pat. No. 10,452,910 B2).
Regarding claim 1, Lin discloses an information processing device comprising: 
specification circuitry configured to specify a biological region for biometric authentication from  “If the image passes the blur detection module (block 24), the camera would search for the regions of interest that contain valid eyes (block 25).” Further see Lin ¶50, “If an image has region(s) of interest, the region(s) will be extracted (block 27) and passed to the preprocessing and quantitative iris image quality measurement module (block 15).”
and  determination circuitry configured to determine whether  biological information is acquirable from the biological region specified by the specification circuitry. (See Lin ¶50, “The camera checks if the quality score is lower than the expected value (block 9201). If it is lower, it would find a low quality metric (block 9202). The camera would then perform the proper adjustment and/or provide warning message to the user for cooperation (block 9203).”)
Lin discloses the above limitations but he fails to disclose the following limitations.
However Raducan discloses, specification circuitry configured to specify a biological region for biometric authentication from through image data. (See Raducan 4:47-62, “Preview images can be displayed in a display 18 and in some cases tracked face or eye regions can be indicated in the preview display. … The face/eye tracking subsystem 16 thus detects candidate eye regions and potential ‘at risk’ candidates can be flagged as the image or image stream is being processed.  Once a user initiates an action that will commit an image to permanent or semi-permanent storage 22, the sub-system 16 initiates the check to determine if the image (or image sequence) contains ‘at risk’ eye regions.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the though/preview camera image to detect quality of an image as suggested by Raducan to Lin’s biological information quality metric determination. This can be done using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Raducan is order to flag potential at risk candidates images before they are stored. Additional motivation is to prevent the eye from being used fraudulently by an outside source.

Regarding claim 13, Lin and Raducan disclose, the information processing device according to claim 1, further comprising: communication circuitry configured to communicate with an outside, on condition that an operation input for causing image data to be transmitted to an outside is performed, the determination circuity is configured to determine whether the biological information is acquirable from the biological region specified.  (See Raducan 4:50-58, “The face/eye tracking subsystem 16 thus detects candidate eye regions and potential `at risk` candidates can be flagged as the image or image stream is being processed.  As indicated, the quality criteria used by the face/eye tracking subsystem 16 at step 32 can be quite rudimentary and additional, more  detailed analysis can be made at the time when an acquisition is completed and an image (or image sequence) is (being) committed to storage 22 or transmitted beyond the device over a network connection (not shown).”)

Regarding claim 14, Lin and Raducan disclose, the information processing device according to claim 1, wherein the determination circuitry is configured to determine whether the biological information is acquirable from the biological region based on a size of the biological region. (See Lin ¶51, “The system would check if the iris usable area score is low. If the iris usable area score is low, the system would ask user to open his/her eyes and/or delay the shutter time. If the iris size score is low, the system would ask the user to adjust his/her distance to the camera and/or increase the image resolution.”)

Regarding claim 15, Lin and Raducan disclose, the information processing device according to claim 1 , wherein the determination circuitry is configured to determine whether the biological information is acquirable from the biological region based on color included in the biological region. (See Lin ¶51, “If the iris-pupil contrast score is low, the system would check if pupil area is dark. If the pupil area is dark, the system would increase illumination strengths. If the pupil area is too bright, the system would ask the user to move their head to avoid strong reflectance from environmental light and/or adjust the camera aperture.”)

Regarding claim 18, Lin and Raducan disclose, the information processing device according to claim 1, wherein the biological information includes at least one of iris information, fingerprint information, and vein information.  (See Lin 46, “FIG. 9 is a diagram of an iris image quality assurance camera.”)

Regarding claim 20, Lin and Raducan disclose, a non-transitory computer readable storage device having computer readable instructions that when executed by circuitry cause the circuitry to: (See Raducan 3:24-27, “Other aspects of the invention provide a computer program product comprising a computer readable medium on which instructions are stored which when executed on an image processing device.”)
specify a biological region for biometric authentication from through image data; and determine whether biological information is acquirable from the biological region specified. (See the rejection of claim 1 as it is equally applicable for claim 20 as well.)

Regarding claim 21, Lin and Raducan disclose, the non-transitory computer readable storage device as claimed in claim 20, wherein the through image data is received from a camera. (See Raducan 4:1-5, “The device may comprise for example, a camera, smartphone, tablet etc. including an image sensor 12 connected to an image signal processor/pipeline 14 which provides images for processing by the remainder of the system.”)

Regarding claim 23, Lin and Raducan disclose, the non-transitory computer readable storage device as claimed in claim 20, wherein, on condition that the biological information is acquirable from the biological region, the circuitry outputs a warning screen to be displayed.  (See the rejection of claim 12 as it is equally applicable for claim 23 as well.)

Regarding claim 26, Lin and Raducan disclose, the non-transitory computer readable storage device as claimed in claim 20, wherein the circuitry is to communicate with an outside, wherein, on condition an operation input for causing image data to be transmitted to an outside is performed, the circuity is configured to determine whether the biological information is acquirable from a biological region specified.   (See the rejection of claim 13 as it is equally applicable for claim 26 as well.)

Regarding claim 27, Lin and Raducan disclose, the non-transitory computer readable storage device as claimed in claim 20, wherein whether the biological information is acquirable from the biological region is determined on a basis of a size of the biological region.   (See the rejection of claim 14 as it is equally applicable for claim 27 as well.)

Regarding claim 28, Lin and Raducan disclose, the non-transitory computer readable storage device as claimed in claim 20, wherein whether the biological information is acquirable from the biological region is determined on a basis of color included in the biological region.   (See the rejection of claim 15 as it is equally applicable for claim 28 as well.)

Regarding claim 29, Lin and Raducan disclose, the non-transitory computer readable storage device as claimed in claim 20, wherein the biological information includes at least one of iris information, fingerprint information, and vein information.   (See the rejection of claim 18 as it is equally applicable for claim 29 as well.)

Regarding claim 32, Lin and Raducan disclose, the information processing device according to claim 1, wherein the through image data is received from a camera.   (See the rejection of claim 21 as it is equally applicable for claim 32 as well.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2013/0259322 A1) in view of Raducan et al. (US Pat. No. 10,452,910 B2) and in further view of Marchesotti et al. (US Pub. No. 2012/0269441 A1).
Regarding claim 12, Lin and Raducan disclose, the information processing device according to claim 1, further comprising: processing circuitry configured to receive the determination from the determination circuitry, wherein on condition that the biological information is acquirable from the biological region, the processing circuitry is configured to output a warning. (See Lin ¶50, “The camera checks if the quality score is lower than the expected value (block 9201). If it is lower, it would find a low quality metric (block 9202). The camera would then perform the proper adjustment and/or provide warning message to the user for cooperation (block 9203).”)
Lin and Raducan disclose that a warning is output but they do not specify that the warning is displayed on a display screen.
However Marchesotti discloses, the processing circuitry is configured to output a warning screen to be displayed. (See Marchesotti ¶112, “the trained categorizer 18 may be deployed directly in photographic cameras to make real-time suggestions to a user, even before an image 12 is captured. For example, the image 12 in the camera's view is processed and a quality score is determined. The camera may provide a warning on its screen if the image 12, when captured, is likely to be of poor quality (e.g., is below a threshold).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the displaying a warning on a camera display screen as suggested by Marchesotti to Lin and Raducan’s warning using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order so that a user can easily view what corrective actions they should take.

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2013/0259322 A1) in view of Raducan et al. (US Pat. No. 10,452,910 B2) and in further view of Hanna et al. (US Pub. No. 2013/0162799 A1).
Regarding claim 22, Lin and Raducan disclose the non-transitory computer readable storage device as claimed in claim 21, but they fail to disclose the following limitations.
However Hanna discloses, when the camera is activated by a user operation, the user is allowed to select either a registration/authentication mode or an imaging mode to be received by the circuitry. (See Hanna ¶125, “A user may use a touch screen or other input device (e.g., keyboard, button or voice command recognition) to switch between iris recognition mode and standard picture-taking mode.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user selecting either a recognition/authentication mode or imaging/picture-taking mode as suggested by Hanna to Lin and Raducan’s camera operation using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to allow a user to have to easily decide how to use their camera.

Regarding claim 33, Lin, Raducan, and Hanna disclose, the information processing device according to claim 32, wherein, when the camera is activated by a user operation, the user is allowed to select either a registration/authentication mode or an imaging mode to be received by the image processing device.   (See the rejection of claim 22 as it is equally applicable for claim 33 as well.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662